Exhibit 10.2
SoundBite Communications, Inc.
Compensatory Arrangements with Outside Directors (Amended and Restated as of
December 9, 2009)
The following amended and restated compensatory arrangements of the Board of
Directors (the “Board”) of SoundBite Communications, Inc. (the “Company”) are
effective as of December 9, 2009 (the “Effective Date”). For purposes of these
arrangements, the term “Outside Director” shall mean any director who is not
(i) an employee of the Company or any of its subsidiaries or (ii) an affiliate
(as defined in Rule 12b-2 under the Securities Exchange Act of 1934) of any
person or entity that is the beneficial owner (as defined in Rule 13d-3 under
such Act) of 5.0% or more of the common stock of the Company.

  Each Outside Director shall be entitled to the following:     (a)   an annual
retainer fee of $25,000 for Board service;     (b)   additional annual retainer
fees for Board committee service as follows:

         
• Chair of Board
  $ 15,000  
• Chair of Audit Committee
  $ 10,000  
• Other Members of Audit Committee
  $ 3,000  
• Chair of Compensation Committee
  $ 7,500  
• Other Members of Compensation Committee
  $ 3,000  
• Chair of Nominating and Corporate Governance Committee
  $ 5,000  
• Other Members of Nominating and Corporate Governance Committee
  $ 2,000  

  (c)   a meeting fee of $1,000 for each meeting of the Board, the Audit
Committee, the Compensation Committee or the Nominating and Corporate Governance
Committee attended in person or by telephone;     (d)   the grant, as of each
annual stockholder meeting, of an option that (i) is exercisable to purchase
13,000 shares of common stock, (ii) has an exercise price equal to the fair
market value on the grant date, (iii) vests in full as of the immediately
succeeding annual stockholder meeting or any earlier change-in-control event (as
defined therein), and (iv) terminates upon the earlier of three months after the
final date on which the Outside Director is a member of the Board and ten years
after the grant date; and     (e)   if such Outside Director first joins the
Board after the Effective Date, the grant, as of the date on which such Outside
Director first joins the Board, of an option that (i) is exercisable to purchase
25,000 shares of common stock, (ii) has an exercise price equal to the fair
market value of the common stock on the grant date, (iii) vests in equal monthly
installments over a period of 12 months following the grant date, subject to
earlier vesting in full upon the occurrence of a change-in-control event (as
defined therein), and (iv) terminates upon the earlier of three months after the
final date on which the Outside Director is a member of the Board and ten years
after the grant date.

All retainer fees shall be paid quarterly in arrears, with fees earned during a
fiscal quarter to be paid during the first month of the immediately succeeding
quarter. In the event an Outside Director serves as a member of the Board or a
committee or as Chair of a committee for less than all of a fiscal quarter, the
amount of the quarterly installment of each applicable retainer fee under
paragraphs (a) and (b) above shall equal one-twelfth of the amount of such
retainer fee as set forth in paragraph (a) or (b) multiplied by the number of
full or partial months served in such quarter.

 